IN THE SUPREME COURT OF THE STATE OF DELAWARE

RALPH C. O’DAY,                       §
                                      §      No. 34, 2015
      Defendant Below,                §
      Appellant,                      §      Court Below—Superior Court
                                      §      of the State of Delaware in and
      v.                              §      for New Castle County
                                      §
STATE OF DELAWARE,                    §      Cr. ID No. 0107018893
                                      §
      Plaintiff Below,                §
      Appellee.                       §
                          Submitted: February 16, 2015
                          Decided:   February 16, 2015
                                 ORDER

      This 16th day of February 2015, it appears to the Court that:

      (1)     On January 29, 2015, the appellant, Ralph C. O’Day, filed this

appeal from his sentencing in the Superior Court on October 30, 2014 on a

violation of probation. O’Day also purported to appeal his November 21,

2013 sentencing.

      (2)     On January 29, 2015, the Senior Clerk issued a notice under

Supreme Court Rule 29(b) directing that O’Day show cause why this appeal

should not be dismissed as untimely filed. Under Supreme Court Rule 6(ii),

an appeal from a violation of probation must be filed within thirty days of

sentencing.
      (3)   O’Day has not responded to the notice to show cause within the

ten-day period provided in Supreme Court Rule 29(b). Under Supreme

Court Rules 3(b)(2) and 29(b), O’Day’s failure to respond to the notice to

show cause is deemed to be his consent to the dismissal of this appeal.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice




                                      2